DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 5, and 10-17 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, and 10-16 recite “after heat treatment equivalent to brazing” and “a pitting potential after brazing” while claim 1 recites the Al-alloy sheet is for brazing and claims 2, 5, and 10-16 are considered indefinite as it is unclear how the product can exist as pre-brazed and post-brazed simultaneously.  Accordingly, the public is not appropriately appraised of the scope of the claims.  Claims 6-7 and 9 are included in this rejection as they depend upon a rejected claim.
Claims 5 and 10-16 further recite materials listed in order of pitting potential which are not positively recited within the claims (i.e. the Al-alloy sheet does not contain these materials and/or layers as recited) and it is unclear how these unclaimed materials related to the recited property.  Clarification is required.  
Claim 17 recites open-ended ranges of “at least 2.5 mass% Si” and “no more than 4.0 mass% Si” and these ranges render the claim indefinite as claim 1 positively recites a maximum amount of 2.5 mass% Si and a minimum amount of 2.0 mass% Si and the scope of claim 17 is broader than that set forth in claim 1.  Accordingly, it is unclear how the claim may allow for Si amounts beyond that which is recited in claim 1.  This rejection may be overcome by reciting where the Si amount is 2.5-4.0% or 2.0-4.0% by mass.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (JP2002-126894 – machine translation) in view of Izumi et al. (US 2011/0240280).
Considering claim 1, Nomura teaches a brazing sheet of an Al-Mn based alloy core material laminated to a Al-Si based alloy brazing layer (i.e. a sacrificial material having a function of a brazing material) used in brazing heat exchangers and coolers of automobiles (Paragraphs 1-2).  The core material comprises an average crystal grain size of 50 microns or less and contains Al-Mn compounds having a diameter of 0.01-0.1 microns in a number of 5 or less in a 2 µm × 2 µm visual field (abstract; Paragraph 22).  This teaches 5 particles or less having a size of 10-100 nm in a 4 µm2 area which corresponds to 1.25 particles or less per µm2 overlapping that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  However, Nomura does not teach the claimed sacrificial material composition.
In a related field of endeavor, Izumi teaches aluminum alloy sheets for brazing (abstract) used in heat exchangers for automobiles (Paragraph 1).  The Al-alloy brazing sheet comprises a core of an Al-Mn alloy and a brazing filler layer of an Al-Si alloy (Figure 2A; Paragraphs 7 and 13).  The Al-Si alloy layer comprises 4-13 mass% Si to enhance fluidity (Paragraph 26) and 0.1-7.0 mass% Zn to improve corrosion resistance (Paragraph 29).  The braze material is also disclosed as being sacrificial to the core (Paragraph 22).
As both Nomura and Izumi teach aluminum sheets for brazing used in heat exchanger equipment they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nomura and the substitute the Al-Zn-Si brazing alloy taught by Izumi as this is known to afford fluidity during brazing and to improve corrosion resistance and one would have had a reasonable expectation of success.  Further, the composition taught by modified Izumi overlaps and renders obvious that which is claimed.  See MPEP 2144.05.
Considering claim 2, modified Nomura does not specifically teach the claimed ratio in a region from interface of the sacrificial and core material after brazing.  However, due to indefiniteness as outlined above and as modified Nomura teaches a substantially identical Al-alloy brazing sheet as that which is claimed one would reasonably expect the Al-alloy sheet of modified Nomura to display the claimed ratio as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01 and 2144.05.
Considering claims 3 and 6, Nomura teaches where the Al-Mn alloy core comprises 0.05-2.0 mass% Mn (Paragraph 12) and also teaches an exemplar of A3003 Al alloy of Si: 0.6%, Fe: 0.7%, Mn: 1.2%, and Zn: 0.1% (Paragraph 31).  Izumi teaches where the core comprises 0.6-2.0 mass% Mn (Paragraph 19), 0.3-1.0 mass% Si (Paragraph 21), 0.3-1.0 mass% Cu (Paragraph 22).  These ranges and examples overlap and render obvious the instantly claimed ranges.  See MPEP 2144.05.
Considering claims 4 and 7-9, Izumi teaches where the Al-Si braze material comprises 0.45 mass% or less Fe (Paragraph 27).  See MPEP 2144.05. 
Considering claims 5 and 10-16, modified Nomura does not specifically teach the claimed pitting potential after brazing.  However, due to indefiniteness as outlined above and as modified Nomura teaches a substantially identical Al-alloy brazing sheet as that which is claimed one would reasonably expect the Al-alloy sheet of modified Nomura to display the claimed pitting potential as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01 and 2144.05.
Considering claim 17, Izumi teaches where the Al-Si material comprises 4-13 mass% Si (Paragraph 26).  See MPEP 2144.05.
Considering claim 18, Izumi teaches where the Al-Si braze material comprises Al, Si, and Zn (Paragraphs 26 and 29) as well as 0.45 mass% or less Fe (Paragraph 27).  See MPEP 2144.05.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kuroda et al. (US 2014/0158335) teaches Al-Mn cores laminated with Al-Si-Zn braze materials.  Yoshino et al. (US 2017/0304957) teaches Al-Mn cores with particles distributed therein laminated with Al-Si-Zn braze materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784